Title: James Wilmer to Tobias Lear, 5 February 1793
From: Wilmer, James
To: Lear, Tobias



Sir,
Baltimore, Feby 5. 1793.

Your polite attention demands our warmest gratitude. By this day’s mail is sent a packet to his Excellency, which, I hope will arrive in due order. The Baltimore Journal of to day is enclosed. Allow me respectfully to solicit your attention to the following ode, for Monday next, in one of your Gazettes; no seasonable opportunity offering here, will plead for the freedom assumed. I have the honor to be, Sir, Your very obliged, and most obt huml. Servt

James Wilmer.

